Case 1:18-cv-01572-MN Document 150 Filed 10/09/20 Page 1 of 3 PageID #: 5280




October 9, 2020                                                                   Stamatios Stamoulis
                                                                              stamoulis@swdelaw.com

VIA HAND DELIVERY AND CM/ECF
The Hon. Maryellen Noreika
United States District Court
844 N. King Street, Unit 26
Wilmington, DE 19801

RE:    Aqua Connect, Inc. and Strategic Technology Partners, LLC v. TeamViewer US, LLC
       and TeamViewer GmbH, C.A. No. 18-01572-MN (LEAD CASE)

Dear Judge Noreika,

        I write on behalf of Plaintiffs Aqua Connect, Inc. and Strategic Technology Partners,
LLC (“Plaintiffs”) in the above-captioned action. Plaintiffs hereby seek an order compelling
defendants TeamViewer US, LLC and TeamViewer GmbH (collectively, “Defendants”) to make
their designated representatives Michael Schanz, Fahed Saleh, Stefan Prestle, and Georg
Beyschlag available for deposition in this District, as required by this Court’s Joint Scheduling
Order. See Dkt. 23, ¶ 8(e)(ii).

        First, as an initial matter, deposing these witnesses in the U.S. is simply a necessity,
because depositions cannot occur at this time in Germany (where the witnesses reside), due to
Covid-19 restrictions. The U.S. Consulate General Frankfurt – where depositions in Germany
must be conducted – has confirmed in an email to Plaintiffs’ counsel that “due to the current
situation we cannot accommodate any deposition[s].” See Ex. A at 3; Ex. B (Deposition Rules,
as provided by Special Consular Services to Plaintiffs’ counsel on September 8, 2020). The
Court’s ordinary rule requiring depositions for claimants to be conducted in this District upon
request is designed to avoid such “significant complications” that “may have a detrimental
impact on the discovery process intended by the Federal Rules of Civil Procedure.” Invensas
Corp. v. Renesas Elecs. Corp., No. 11-448-GMS-CJB, 2012 U.S. Dist. LEXIS 92455, at *10 (D.
Del. June 27, 2012) (denying defendant and counterclaimant’s motion to allow depositions of its
corporate witnesses to proceed in Japan). Conducting these depositions in the U.S. is the only
way to move this case forward. Otherwise, this case will remain at an indefinite standstill.

         Second, the Court’s Scheduling Order requires TeamViewer US LLC to submit to
depositions of its witnesses in this District upon Plaintiff’s request. In particular, it provides that
“[a]ny party or representative (officer, director, or managing agent) of a party filing a civil action
in this district court must ordinarily be required, upon request, to submit to a deposition at a
place designated within this district.” Dkt. 23 at ¶ 8(e)(ii). It further provides that “[a] defendant
who becomes a counterclaimant, cross-claimant, or third-party plaintiff shall be considered as
Case 1:18-cv-01572-MN Document 150 Filed 10/09/20 Page 2 of 3 PageID #: 5281

The Honorable Maryellen Noreika
October 7, 2020
Page 2

having filed an action in this Court for the purpose of this provision.” Id. TeamViewer US has
filed four counterclaims in this action and is therefore indisputably subject to the requirements of
¶ 8(e)(ii). See Dkt. 16 at 11-26. The deponents Messrs. Schanz, Saleh, Prestle, and Beyschlag
are each a “representative (officer, director, or managing agent)” of TeamViewer US for
purposes of ¶ 8(e)(2). In its Initial Disclosures, TeamViewer US identified Mr. Schanz as “Team
Lead Software Development,” Mr. Saleh as “Director, Data,” Mr. Prestle as “Senior Vice
President, Marketing,” and Mr. Beyschlag as “Vice President, Financial Planning & Analysis.”
Each witness is therefore a “representative” of TeamViewer US, which it designated for
categories of “[i]nformation related to the claims and defenses in this case.” See Ex. C,
“Defendant TeamViewer GmbH’s Initial Disclosures and Defendant TeamViewer US, LLC’s
Supplemental Initial Disclosures” (“Initial Disclosures”) at 3-4. Plaintiffs also formally
requested that these depositions be conducted in this District, at the offices of Stamoulis &
Weinblatt LLC located at 800 N West Street, Third Floor, Wilmington, DE 19801. Ex. D
deposition notices); Ex. A (correspondence) at 1-2.

        Lastly, Defendants refuse to accommodate the depositions based on an irrelevant
technicality of which corporate entity employs the witnesses. The truth is, Defendants jointly
designated these four witnesses as their representatives in their Initial Disclosures, and made no
distinction whatsoever of any witnesses only representing one or the other of the related
corporate parent and subsidiary defendants, or whether a defendant was employed by a specific
entity. In fact, Defendants’ joint Initial Disclosures state that “TeamViewer,” as defined as
TeamViewer GmbH TeamViewer US, LLC collectively, may use these witnesses “to support its
claims or defenses.” Ex. C at 1 and 3 (emphasis added). TeamViewer US clearly designated
these four witnesses as its “representatives” for purposes of pursuing its counterclaims. 1 This
alone is sufficient to trigger the obligations of ¶ 8(e)(ii).

        Moreover, allowing a claimant to circumvent its obligations under ¶ 8(e)(ii) simply by
designating employees of a different corporate entity would encourage gamesmanship and
subvert the underlying purpose of the rule, which is to require a party who files claims or
counterclaims in this District to make its designated representatives available for a deposition in
this District upon request. This is especially important where the depositions cannot otherwise
be conducted.

                                               ***

      Defendants delayed this action for many months by refusing to make any core technical
documents available until TeamViewer GmbH was named as a defendant and served under the

1
 “Representative” is defined as “One who stands for or acts on behalf of another”. See Ex. E,
Black’s Law Dictionary at 1328. The witnesses are designated by, standing for, and acting on
behalf of TeamViewer US LLC regardless of whether they may be employed by its parent
corporation.
Case 1:18-cv-01572-MN Document 150 Filed 10/09/20 Page 3 of 3 PageID #: 5282

The Honorable Maryellen Noreika
October 7, 2020
Page 3

Hague Convention. Dkt. Nos. 39 and 90. Now that that is accomplished, Defendants should not
be permitted to delay this action even further by designating witnesses in Germany where
depositions are impossible for the foreseeable future, and refusing to obey the Court’s rules that
require a counterclaimant to bring its corporate witnesses to this District upon request.

       For the reasons discussed above, Plaintiffs respectfully request that the Court order
TeamViewer US LLC and TeamViewer GmbH to make their jointly-designated witnesses
Messrs. Schanz, Saleh, Prestle, and Beyschlag available for deposition at the offices of Stamoulis
& Weinblatt LLC, located at 800 N West Street, Third Floor, Wilmington, DE 19801, as
required under Section 8(e)(ii) of the Scheduling Order.

                                                     Respectfully,




                                                     Stamatios Stamoulis (#4606)
                                                     Counsel for Plaintiffs



cc: Counsel of Record (via CM/ECF)
